ANODES, PREPARATION METHOD THEREOF, AND LITHIUM ION SECONDARY BATTERIES
DETAILED ACTION

Response to Amendments
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Status of Claims
Claims 1-2, 4, 7-11, 14-17, 22, 25, 27-29 and 31 are pending, wherein claim 1 is amended, and claims 27-29 and 31 were previously withdrawn. As such, claims 1-2, 4, 7-11, 14-17, 22 and 25 are being examined on the merits in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 7-11, 14-17, 22 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 introduces new matters. While the instant invention discloses that a conductivity of the carbon fiber is above 103 S/cm, it does not disclose that a conductivity of the carbon fiber layer is above 103 S/cm. As instantly disclosed, the carbon fiber layer includes not only the carbon fiber but also other components such as a binder and a conductive material. For purposes of examination, the claimed conductivity range is interpreted as referring to that of the carbon fiber, according to the specification.

Claim Rejections - 35 USC § 103
Claims 1, 4, 7-11, 14-16, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sotowa et al. (US 20110193014 A1, hereafter Sotowa), and further as evidenced by Dai et al. (US 20110212359 A1, hereafter Dai).
Regarding claim 1, Sotowa teaches an anode (e.g., “negative electrode material sheet”, between [0065] and [0066]), comprising a current collector ([0066]-[0069]) and a carbon fiber layer (“negative electrode material composition”, [0066]; and “4-1” between [0049] and [0050])), the carbon fiber layer is coated onto the current collector ([0066]), wherein the said carbon fiber comprises oxygen-containing functional groups ([0028]). The limitation “which is(are) used for immobilizing the lithium metal that is precipitated on the surface of the carbon fiber” represents an intended use or function of the aftermentioned oxygen-containing functional groups and does not result in a structural difference, and therefore does not limit the scope of the claim. See MPEP 2111.02 II. Indeed, Sotowa teaches the oxygen-containing functional groups as claimed, and therefore necessarily possess the function of immobilizing the lithium metal that is precipitated on the surface of the carbon fiber, although Sotowa does not expressly disclose that.
Sotowa further discloses that a desired density of the carbon fiber layer can be obtained by roll pressing or pressure pressing ([0070]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have optimized the roll pressing or pressure pressing through routine experimentation to obtain the instantly claimed density between 0.05 g/cm3 and 0.5 g/cm3, since it involves merely ordinary capabilities of one skilled in the art. See MPEP § 2144.05. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). Furthermore, upon review of the instant specification, there is no evidence indicating such a claimed density range is critical and therefore is not distinguishable from prior arts.
As to the newly added limitation associated with conductivity, Dai shows an evidence that a conductivity of the carbon fiber layer is above 3×103 S/cm (See at least claims 1, 9 and 11 of Dai).
Regarding claim 4, Sotowa in view of Dai teaches the anode of claim 1, wherein the carbon fiber further comprising at least born ([0017], Sotowa).
Regarding claim 7, Sotowa in view of Dai teaches the anode of claim 1, wherein the carbon fiber layer comprises styrene-butadiene ([0029], Sotowa).
Regarding claim 8, Sotowa in view of Dai teaches the anode of claim 1, wherein the carbon fiber layer comprises carbon black ([0050], Sotowa).
Regarding claim 9, Sotowa in view of Dai teaches a lithium ion secondary battery, comprising an anode (“4” and “4-1” between [0049] and [0050]), a cathode ([0084], [0076], Sotowa), a separator between the anode and the cathode ([0090], Sotowa), and an electrolyte ([0093], Sotowa), wherein the anode is described in the above rejection of claim 1.
Regarding claim 10, Sotowa in view of Dai teaches the lithium ion secondary battery of claim 9, wherein the cathode comprises a current collector and a cathode active material layer coated on the current collector, and the cathode active material layer includes a cathode active material, a binder and a conductive material ([0084], Sotowa).
Regarding claim 11, Sotowa in view of Dai teaches the lithium ion secondary battery of claim 10, wherein the cathode active material comprises, for example, lithium manganite ([0078]-[0081], Sotowa).
Regarding claim 14, Sotowa in view of Dai teaches the lithium ion secondary battery of claim 9, wherein the electrolyte comprises a non-aqueous organic solvent and a lithium salt, and the lithium salt is dissolved in the non-aqueous organic solvent ([0093]-[0095], Sotowa).
Regarding claims 15-16, Sotowa in view of Dai teaches the lithium ion secondary battery of claim 14, wherein the non-aqueous organic solvent can be an ester solvent such as dimethyl carbonate ([0094], Sotowa).
Regarding claim 22, Sotowa in view of Dai teaches the lithium ion secondary battery of claim 14, wherein the lithium salt can be LiPF6 ([0095], Sotowa) and a concentration of the lithium salt is 1 M ([0122], Sotowa), anticipating the range of 0.1 M to 2.0 M as instantly claimed.
Regarding claim 25, Sotowa in view of Dai teaches the lithium ion secondary battery of claim 9, wherein the separator can be, for example, polyethylene separator ([0091], Sotowa).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sotowa in view of Dai, as applied to claim 1 above, and further in view of Morita et al. (US 20070031666 A1, hereafter Morita).
Regarding claim 2, Sotowa in view of Dai teaches the anode of claim 1, and the oxygen-containing functional group of the carbon fiber layer is introduced by oxidation treatment ([0028], Sotowa), wherein the oxygen-containing functional group contains at least one of hydroxyl, carboxyl and ether group, as evidenced by Morita ([0005]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sotowa in view of Dai, as applied to claim 15 above, and further in view of Aramaki et al. (US 20160104657 A1, hereafter Aramaki).
Regarding claim 17, Sotowa in view of Dai teaches the lithium ion secondary battery of claim 15, but is silent to a mixture of cyclic carbonate solvent and chain carbonate solvent with a volume ratio of 1:1 to 1:9. However, in the same field of endeavor, Aramaki discloses that a mixed solvent of a cyclic carbonate and a chain carbonate with a volume ratio of about 1:1 to about 1:9 has an excellent performance of the electrolyte ([0069]-[0070], Aramaki). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have used a mixed solvent of a cyclic carbonate and a chain carbonate with a volume ratio of about 1:1 to about 1:9, in order to achieve an excellent performance of the electrolyte ([0069]-[0070], Aramaki). In addition, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.   See MPEP 2144.07.

Response to Arguments
Applicant's arguments filed April 26, 2022 have been fully considered but they are not persuasive.
In response to the argument regarding the density of the carbon fiber layer to be 0.05 g/cm3 to 0.5 g/cm3, it is respectfully noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments, consult Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.1989). The rejection is made over the broad disclosure. Even if Sotowa discloses a density of 1.5 g/cm3, it also discloses the density can be varied (See the rejections above for details). The latter is relied upon for rejecting the claimed density. Furthermore, in the absence of evidence or unexpected results, the claimed density would not be patentably distinguishable.
In response to the argument with respect to the conductivity of the carbon fiber to be above 103 S/cm, it is respectfully noted that Dai provides an evidence that the carbon fiber has a conductivity of above 103 S/cm. The claimed conductivity does not specify the type of conductivity and can be considered as a genus, and in-plane electronic conductivity disclosed by Dai can be considered as a species. A species teaches a genus.
As to the battery structure of Dai, it is noted that the primary reference Sotowa has already taught all the limitations of the claimed anode and Dai is merely a reference for evidencing the conductivity of the carbon fiber is above 103 S/cm. One cannot show nonobviousness by attacking references individually (in this case, the Dai reference) where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727